Citation Nr: 0100885	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran's substantive appeal following the 
statement of the case issued on September 1, 1998, was 
timely.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which found that the veteran had not perfected 
a timely appeal to a rating decision of March 13, 1997.


FINDINGS OF FACT

1.  In a rating decision dated March 13, 1997, the RO denied 
the veteran's claim for service connection for post-traumatic 
stress disorder. The veteran was informed of this decision by 
correspondence dated March 20, 1997.

2.  The veteran's notice of disagreement was received May 14, 
1997, and a statement of the case was issued to the veteran 
on September 1, 1998.

3.  A motion for an extension of the 60 day period for filing 
a substantive appeal was received from the veteran on October 
6, 1998, within 60 days of the issuance of the September 1, 
1998, statement of the case; good cause for the extension was 
shown.

4.  Proper action by the RO was not taken until November 24, 
1999, to notify the veteran with respect to the disposition 
of his motion for an extension; VA received the veteran's 
substantive appeal on November 19, 1998.



CONCLUSION OF LAW

The veteran's substantive appeal following the statement of 
the case issued on September 1, 1998, was timely filed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.103, 
20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for consideration is whether the veteran's 
substantive appeal following the statement of the case issued 
on September 1, 1998, was timely filed.  The veteran was 
advised in a March 20, 1997, letter from the RO that his 
claim for service connection for post-traumatic stress 
disorder had been denied.  A notice of disagreement was 
received from the veteran in May 1997.  A statement of the 
case was issued to the veteran on September 1, 1998.  The 
veteran, in a letter dated and received October 6, 1998, 
requested an extension of another 30 to 60 days for him to 
perfect his appeal by filing the VA Form 9; he indicated that 
he was putting his evidence together.

The record shows that on October 15, 1998, the RO concluded 
that the veteran's request for an extension should be denied 
and that he had until November 1, 1998, to submit his VA Form 
9.  This decision was forwarded to the veteran's 
representative on October 15, 1998, for appropriate action.  
However, for reasons which remain unclear, at that time no 
written notice was provided to the veteran by the RO.  The RO 
subsequently received the veteran's substantive appeal on 
November 19, 1998.

At an October 1999 hearing on appeal, the veteran's 
representative related that, after being notified of the 
decision to deny the extension, efforts to contact the 
veteran by phone were unsuccessful as the veteran was out of 
town.  The veteran has indicated that he was out of town as 
he was attempting secure information pertinent to his claim.

A substantive appeal must be filed within 60 days from the 
date that the RO mails the statement of the case or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

38 C.F.R. § 20.303 states, in pertinent part, that an 
extension of the 60 day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  The request for extension must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed and denial of a request for 
extension may be appealed to the Board.

38 C.F.R. § 3.103(b) states, in pertinent part, that 
claimants and their representatives are entitled to notice of 
any decision made by VA affecting the payment of benefits or 
the granting of relief.  Such notice shall clearly set forth 
the decision made and the reasons for the decision as well as 
the necessary procedures and time limits to initiate an 
appeal of the decision.  (Emphasis added)

The October 6, 1998, correspondence from the veteran was 
received in the RO within 60 days of the September 1, 1998, 
statement of the case.  The RO appears to have promptly 
notified the veteran's representative of the denial of the 
veteran's extension request.  The record, however, does not 
reflect that the veteran was directly notified by the RO 
before the rejected substantive appeal arrived on November 
16, 1998.   The failure to notify the veteran personally as 
required by regulation (38 C.F.R. § 3.103(b)) invalidated the 
denial of the extension request.  Accordingly, the request 
for extension remained pending when the VA Form 9 of November 
16, 1998, reached the RO.  The time for filing the 
substantive appeal was tolled during that interval.  




ORDER

The veteran's substantive appeal, received November 19, 1998, 
following the statement of the case issued on September 1, 
1998, was timely, and the appeal is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

